

WESCO INTERNATIONAL, INC.
CHANGE IN CONTROL SEVERANCE PLAN


SECTION 1
PURPOSE OF THE PLAN
The Board of Directors (the “Board”) of WESCO International, Inc. recognizes
that the possibility of a Change in Control (as defined in Section 2.4) of the
Company (as defined below), and the uncertainty it could create, may result in
the loss or distraction of employees of the Company to the detriment of the
Company and its shareholders.
The Board considers the avoidance of such loss and distraction to be essential
to protecting and enhancing the best interests of the Company and its
shareholders. The Board also believes that when a Change in Control is perceived
as imminent, or is occurring, the Board should be able to receive and rely on
disinterested service from employees regarding the best interests of the Company
and its shareholders without concern that employees might be distracted or
concerned by the personal uncertainties and risks created by the perception of
an imminent or occurring Change in Control.
Therefore, in order to fulfill the above purposes, the Plan was adopted by the
Board and shall become effective on the Effective Date (as defined in Section
2.10).
SECTION 2
DEFINITIONS
Certain terms used herein have the definitions given to them in the first place
in which they are used. As used herein, the following words and phrases shall
have the following respective meanings:
2.1“Affiliated Entity” means any entity controlled by, controlling or under
common control with the Company.
2.2“Annual Base Salary” means the annual base salary paid or payable, including
any base salary that is subject to deferral, to the Participant by the Company
or any of the Affiliated Entities at the rate in effect immediately prior to the
Change in Control, or, if higher, immediately prior to the Date of Termination.
For purposes of calculating the payments described in Section 3.1(a), the Annual
Base Salary shall be determined without regard to any temporary salary rate
reduction in effect as of the Effective Date or any salary rate reduction
implemented after the Effective Date (whether or not such reduction would
constitute Good Reason).
2.3“Cause” means (a) the willful and continued failure of the Participant to
perform substantially the Participant’s duties with the Company or any
Affiliated Entity (other than any such failure resulting from incapacity due to
physical or mental illness or following the Participant’s delivery of a Notice
of Termination for Good Reason), after a written demand for substantial
performance is delivered to the Participant by the Board, or
        
         

--------------------------------------------------------------------------------



if the Company is not the ultimate parent corporation of the Affiliated Entities
and is not publicly traded, the board of directors of the ultimate parent of the
Company (the “Applicable Board”), which specifically identifies the manner in
which the Board believes that the Participant has not substantially performed
the Participant’s duties, or (b) the willful engaging by the Participant in
illegal conduct which is materially and demonstrably injurious to the Company.
For purposes of this provision, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (i) authority given pursuant to a resolution
duly adopted by the Applicable Board, (ii) the instructions of the CEO or
another executive officer of the Company or (iii) the advice of counsel for the
Company, shall be conclusively presumed to be done, or omitted to be done, by
the Participant in good faith and in the best interests of the Company. The
cessation of employment of the Participant shall not be deemed to be for Cause
unless and until there shall have been delivered to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Applicable Board at a meeting of the Applicable
Board called and held for such purpose (after reasonable notice is provided to
the Participant and the Participant is given an opportunity, together with
counsel for the Participant, to be heard before the Applicable Board), finding
that, in the good faith opinion of the Applicable Board, the Participant is
guilty of the conduct described in this definition, and specifying the
particulars of such conduct in detail.
2.4“Change in Control” means the first to occur of the following:
(a) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its Affiliates or Subsidiaries or (iv) any acquisition by any entity pursuant to
a transaction that complies with clauses (i), (ii) and (iii) of subsection (c)
of this Section 2.4;
(b) A change in the composition of the Board such that individuals who, as of
the Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that,
for purposes of this Section 2.4, any individual who becomes a member of the
Board subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of those individuals who are members of the
2

--------------------------------------------------------------------------------



Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be considered as though such individual were a
member of the Incumbent Board; provided, further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be considered as a member of
the Incumbent Board;
(c) The consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 55% of,
respectively, the then-outstanding shares of common stock (or, for a
noncorporate entity, equivalent securities) and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors (or, for a noncorporate entity, equivalent governing body), as the
case may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (ii) no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the Board of Directors (or, for a noncorporate entity, equivalent governing
body) of the entity resulting from the Business Combination were members of the
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination; or
(d) The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
2.5“Code” means the Internal Revenue Code of 1986, as amended from time to time.
2.6“Committee” means the Compensation Committee of the Board.
3

--------------------------------------------------------------------------------



2.7“Company” means WESCO International, Inc. and any successor(s) thereto or, if
applicable, the ultimate parent of any such successor.
2.8“Date of Termination” means the date of receipt of a Notice of Termination
from the Company or the Participant, as applicable, or any later date specified
in the Notice of Termination (subject to the notice and cure periods in the
definition of Good Reason). If the Participant’s employment is terminated by
reason of death, the Date of Termination shall be the date of death of the
Participant. If the Participant’s employment is terminated by reason of
Disability, the Date of Termination shall be the Disability Effective Date.
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Participant experiences a “separation from service” within the meaning
of Section 409A of the Code, and the date on which such separation from service
takes place shall be the “Date of Termination.”
2.9“Disability” means the absence of the Participant from his or her duties with
the Company on a full-time basis for one hundred and eighty (180) consecutive
business days as a result of incapacity due to mental or physical illness that
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Participant or the Participant’s legal
representative (the date of such determination, the “Disability Effective
Date”).
2.10“Effective Date” means June 22, 2020.
2.11“Good Reason” means the occurrence of any of the following without the
Participant’s prior written consent:
(a) A reduction of the Participant’s Annual Base Salary from that in effect
immediately prior to the Change in Control, or if higher, that in effect at any
time thereafter, excluding any reduction that occurs in connection with an
across-the-board reduction of the salaries of substantially the Company’s entire
senior management team;
(b) A relocation of the Participant’s primary place of employment to a location
more than fifty (50) miles from Pittsburgh, Pennsylvania; or
(c) Any material reduction in the Participant’s titles, authority, duties or
responsibilities.
In order to invoke a termination for Good Reason, the Participant shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (a) through (c) within ninety (90) days of the initial
existence of such condition or conditions, specifying in reasonable detail the
conditions constituting Good Reason, and the Company shall have thirty (30) days
following receipt of such written notice (the “Cure Period”) during which it may
remedy the condition. In the event that the Company fails to remedy the
condition constituting Good Reason during the applicable Cure Period, the
Participant’s “separation from service” (within the meaning of Section 409A of
the Code) must occur, if at all, within thirty (30) days from the earlier of (i)
the end of the Cure Period, or (ii) the date the Company provides
4

--------------------------------------------------------------------------------



written notice to the Participant that it does not intend to cure such
condition. The Participant’s mental or physical incapacity following the
occurrence of an event described above in clauses (a) through (c) shall not
affect the Participant’s ability to terminate employment for Good Reason and the
Participant’s death following delivery of a Notice of Termination for Good
Reason shall not affect the Participant’s estate’s entitlement to the severance
payments and benefits provided hereunder upon a termination of employment for
Good Reason.
2.12“Multiple” means the multiple set forth in the Participant’s Participation
Notice, which shall be within the range set forth in Annex A.
2.13“Notice of Termination” means a written notice delivered to the other party
that (a) indicates the specific termination provision in this Plan relied upon,
(b) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Participant’s
employment under the provision so indicated, and (c) if the Date of Termination
(as defined herein) is other than the date of receipt of such notice, specifies
the Date of Termination (which Date of Termination shall be not more than thirty
(30) days after the giving of such notice; except in the case of a termination
for Good Reason, notice shall not be more than ninety (90) days before the
termination date). Any termination by the Company for Cause or by the
Participant for Good Reason shall be communicated by a Notice of Termination to
the other party hereto given in accordance with Section 10.6 of this Plan. The
failure by the Participant or the Company to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Participant or the Company,
respectively, hereunder or preclude the Participant or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Participant’s or the Company’s respective rights hereunder.
2.14“Outplacement Services Amount” means the amount designated as the
Outplacement Services Amount for the Participant’s Tier level, which shall be
equal to the amount set forth in Annex A.
2.15“Participant” means each executive of the Company or an Affiliated Entity
who is designated by the Committee in writing as a Participant and is party to a
Participation Notice.
2.16 “Participation Notice” means a written notice, substantially in the form
attached hereto as Exhibit A, indicating that the executive identified therein
has been designated as a Participant and specifying such executive’s level of
participation in the Plan.
2.17“Plan” means this WESCO International, Inc. Change in Control Severance
Plan.
2.18 “Qualified Termination” means a termination of a Participant’s employment,
during the two-year period beginning on and including the date of a Change
5

--------------------------------------------------------------------------------



in Control, by the Participant for Good Reason or by the Company other than for
Cause, death or Disability.
2.19“Subsidiaries” means any corporation, limited liability company, partnership
or other organization, whether incorporated or unincorporated, of which (a) at
least a majority of the outstanding shares of capital stock of, or other equity
interests, having by their terms ordinary voting power to elect a majority of
the board of directors or others performing similar functions with respect to
such corporation or other organization is directly or indirectly owned or
controlled by the Company or by any one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries, or (b) with respect to a
partnership, the Company or any other Subsidiary of the Company is a general
partner of such partnership.
2.20“Target Annual Bonus” means the Participant’s target annual bonus pursuant
to the Company’s Short-Term Incentive Program (or other applicable annual bonus
plan or program) in effect immediately prior to the Change in Control, or, if
higher, immediately prior to the Date of Termination.
2.21“Tier” means the designated level of the Participant’s participation in the
Plan, as set forth in the Participant’s Participation Notice.
SECTION 3
SEPARATION BENEFITS
3.1Qualified Termination. If a Participant experiences a Qualified Termination,
the Company shall pay or provide to the Participant the following payments and
benefits at the time or times set forth below, subject to Section 9:
(a) a lump sum payment in cash, subject to (other than in the case of the
Accrued Obligations and Other Benefits) the Participant’s execution and
nonrevocation of a General Release of Claims and Restrictive Covenant Agreement
substantially in the form attached hereto as Exhibit B (the “Release and
Covenant Agreement”), payable as soon as practicable following the date on which
such agreement becomes effective and irrevocable and in any event no later than
the seventieth (70th) day following the Date of Termination, equal to the
aggregate of the following amounts:
(i)   the sum of (A) the Participant’s Annual Base Salary through the Date of
Termination, (B) any annual incentive payment earned by the Participant for a
performance period that was completed prior to the Date of Termination, (C) any
accrued and unused vacation pay or other paid time off, and (D) any business
expenses incurred by the Participant that are unreimbursed as of the Date of
Termination, in each case, to the extent not theretofore paid (the sum of the
amounts described in clauses (A), (B), (C) and (D) shall be hereinafter referred
to as the “Accrued Obligations”); provided that, notwithstanding the foregoing,
in the case of clauses (A) and (B), if the Participant has made an irrevocable
election under any deferred compensation arrangement subject to Section 409A of
the Code to defer any portion of the Annual Base Salary or annual
6

--------------------------------------------------------------------------------



incentive payment described in clause (A) or (B) above, then for all purposes of
this Section 3 (including, without limitation, this Section 3.1(a)(i)), such
deferral election, and the terms of the applicable arrangement, shall apply to
the same portion of the amount described in such clauses (A) or (B), and such
portion shall not be considered as part of the “Accrued Obligations” but shall
instead be an “Other Benefit” (as defined below);
(ii)        the product of (A) the Target Annual Bonus and (B) a fraction, the
numerator of which is the number of days elapsed in the fiscal year in which the
Date of Termination occurs, including the Date of Termination, and the
denominator of which is the total number of days in such fiscal year (the
“Prorated Bonus”), reduced by any annual bonus payment to which the Participant
has been paid or is otherwise entitled, in each case, for the same period of
service, and subject to any applicable deferral election on the same basis as
set forth in the proviso to Section 3.1(a)(i);
(iii)        the amount equal to the product of (A) the Multiple and (B) the sum
of (1) the Participant’s Annual Base Salary and (2) the Target Annual Bonus;
(iv)  the amount equal to the product of (A) the Multiple and (B) the employer
portion of the costs of continued coverage under the Company’s healthcare
benefit plans (including medical, prescription, dental and vision coverage) for
a period of twelve (12) months, based on the level of coverage provided to the
Participant (and the Participant’s eligible dependents, if any) in effect as of
the Date of Termination; provided that the Participant is not obligated to use
this payment for continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) and no provision of this Plan
will affect the continuation coverage rules under COBRA; and
(v)  the Outplacement Services Amount designated for the Participant’s Tier
level, which shall be equal to the amount set forth in Annex A.
The Accrued Obligations shall be paid in cash within 30 days following the Date
of Termination.
(b) Other Benefits. To the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Participant any other amounts or benefits
required to be paid or provided or which the Participant is eligible to receive
under any plan, program, policy or practice or contract or agreement of the
Company and the Affiliated Entities, including amounts credited to the
Participant’s account under the Company’s deferred compensation plan (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).
7

--------------------------------------------------------------------------------



SECTION 4
GOLDEN PARACHUTE EXCISE TAX
4.1 Anything in this Plan to the contrary notwithstanding, in the event the
Accounting Firm (as defined below) shall determine that receipt of all Payments
(as defined below) would subject the Participant to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to this Plan (the “Plan Payments”)
so that the Parachute Value (as defined below) of all Payments, in the
aggregate, equals the Safe Harbor Amount (as defined below). The Plan Payments
shall be so reduced only if the Accounting Firm determines that the Participant
would have a greater Net After-Tax Receipt (as defined below) of aggregate
Payments if the Plan Payments were so reduced. If the Accounting Firm determines
that the Participant would not have a greater Net After-Tax Receipt of aggregate
Payments if the Plan Payments were so reduced, the Participant shall receive all
Plan Payments to which the Participant is entitled hereunder.
4.2 If the Accounting Firm determines that aggregate Plan Payments should be
reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, the Company shall promptly give the Participant notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 4 shall be binding
upon the Company and the Participant and shall be made as soon as reasonably
practicable and in no event later than fifteen (15) days following the Date of
Termination. For purposes of reducing the Plan Payments so that the Parachute
Value of all Payments, in the aggregate, equals the Safe Harbor Amount, only
amounts payable under this Plan (and no other Payments) shall be reduced. The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the Plan Payments and benefits that have a Parachute Value in the
following order: Section 3.1(a)(v), Section 3.1(a)(iv), Section 3.1(a)(ii) and
Section 3.1(a)(iii), in each case, beginning with payments or benefits that do
not constitute nonqualified deferred compensation and reducing payments or
benefits in reverse chronological order beginning with those that are to be paid
or provided the farthest in time from the Date of Termination, based on the
Accounting Firm’s determination. All reasonable fees and expenses of the
Accounting Firm shall be borne solely by the Company.
4.3 To the extent requested by the Participant, the Company shall cooperate with
the Participant in good faith in valuing, and the Accounting Firm shall take
into account the value of, services provided or to be provided by the
Participant (including, without limitation, the Participant’s agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant, before, on or after the date of a change in ownership or
control of the Company (within the meaning of Q&A-2(b) of the final regulations
under Section 280G of the Code), such that payments in respect of such services
may be considered reasonable compensation within the meaning of Q&A-9 and Q&A-40
to Q&A-44 of the final regulations under Section 280G of the Code and/or exempt
from the definition of the term “parachute payment” within the meaning of
Q&A-2(a) of the final regulations under Section 280G of the Code in accordance
with Q&A-5(a) of the final regulations under Section 280G of the Code.
8

--------------------------------------------------------------------------------



4.4 The following terms shall have the following meanings for purposes of this
Section 4:
(a)“Accounting Firm” shall mean a nationally recognized certified public
accounting firm or other professional organization that is a certified public
accounting firm recognized as an expert in determinations and calculations for
purposes of Section 280G of the Code that is selected by the Company prior to a
Change in Control for purposes of making the applicable determinations
hereunder, which firm shall not, without the Participant’s consent, be a firm
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control.
(b)“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Participant with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Participant’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determines to be likely to apply to the Participant in the relevant tax
year(s).
(c)“Parachute Value” of a Payment shall mean the present value as of the date of
the Change in Control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.
(d)“Payment” shall mean any payment, benefit or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid, payable or provided pursuant to
this Plan or otherwise.
(e)“Safe Harbor Amount” shall mean the maximum Parachute Value of all Payments
that the Participant can receive without any Payments being subject to the
Excise Tax.
4.5 The provisions of this Section 4 shall survive the expiration of this Plan.
SECTION 5
NONDUPLICATION; LEGAL FEES; NON-EXCLUSIVITY OF RIGHTS
5.1 Nonduplication. In the event of a Qualified Termination, the payments
provided under Section 3.1(a) of this Plan shall be in lieu of severance
payments or similar benefits (excluding, for the avoidance of doubt, equity
award vesting) provided during any notice period, pay in lieu of notice,
mandated termination indemnities, or similar benefits that the Participant is
separately entitled to receive from the Company or any Affiliated Entity based
on any term sheet, employment agreement or other contractual obligation
9

--------------------------------------------------------------------------------



(whether individual or union/works council) or statutory scheme. If a
Participant’s employment is terminated because of a plant shut-down or mass
layoff or other event to which the Worker Adjustment and Retraining Notification
Act of 1988 or similar state law (collectively, “WARN”) applies, then the amount
of the severance payment under Section 3.1(a)(iii) of this Plan to which the
Participant is entitled shall be reduced, dollar for dollar, by the amount of
any pay provided to the Participant in lieu of the notice required by WARN.
5.2Legal Fees. The Company agrees to pay as incurred (within ten business days
following the Company’s receipt of an invoice from the Participant), to the full
extent permitted by law, all legal fees and expenses that the Participant may
reasonably incur as a result of any contest by the Company, the Participant or
others of the validity or enforceability of, or liability under, any provision
of this Plan or any guarantee of performance thereof (including as a result of
any contest (regardless of the outcome) by the Participant about the amount of
any payment pursuant to this Plan), plus, in each case, interest on any delayed
payment to which the Participant is ultimately determined to be entitled at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code based
on the rate in effect for the month in which such legal fees and expenses were
incurred.
5.3Non-exclusivity of Rights. Subject to Section 5.1, nothing in this Plan shall
prevent or limit a Participant’s continuing or future participation in any plan,
agreement, program, policy or practice provided by the Company or the Affiliated
Entities and for which the Participant may qualify, nor shall anything herein
limit or otherwise affect such rights as a Participant may have under any other
contract, agreement or term sheet with the Company or any of the Affiliated
Entities, including without limitation the Company’s 1999 Long-Term Incentive
Plan, as amended from time to time (or any successor plan) and any applicable
award agreement thereunder. Amounts that are vested benefits or that a
Participant and/or a Participant’s dependents are otherwise entitled to receive
under any plan, policy, practice, program, agreement or arrangement of the
Company or any of the Affiliated Entities shall be payable in accordance with
such plan, policy, practice, program, agreement or arrangement. Without limiting
the generality of the foregoing, the Participant’s resignation under this Plan,
with or without Good Reason, shall in no way affect the Participant’s ability to
terminate employment by reason of the Participant’s “retirement” under, or to be
eligible to receive benefits under, any compensation and benefits plans,
programs or arrangements of the Company or the Affiliated Entities, including
without limitation any retirement or pension plans or arrangements or substitute
plans adopted by the Company, the Affiliated Entities or their respective
successors, and any termination which otherwise qualifies as Good Reason shall
be treated as such even if it is also a “retirement” for purposes of any such
plan.


10

--------------------------------------------------------------------------------



SECTION 6
AMENDMENT AND TERMINATION
The Plan may be terminated or amended in any respect by resolution adopted by
the Board or the Committee; provided that, in connection with or in anticipation
of the execution of an agreement providing for a transaction or transactions
which, if consummated, would constitute a Change in Control, this Plan may not
be terminated or amended in any manner that would adversely affect the rights or
potential rights of Participants; provided, further, that on and following the
date of a Change in Control, this Plan shall continue in full force and effect
and shall not terminate, expire or be amended until after all Participants who
become entitled to any payments or benefits hereunder shall have received such
payments and benefits in full pursuant to Section 3.
SECTION 7
PLAN ADMINISTRATION
7.1General. The Committee is responsible for the general administration and
management of this Plan (the committee acting in such capacity, the “Plan
Administrator”) and shall have all powers and duties necessary to fulfill its
responsibilities, including, but not limited to, the discretion to interpret and
apply the provisions of this Plan and to determine all questions relating to
eligibility for benefits under this Plan, to interpret or construe ambiguous,
unclear, or implied (but omitted) terms in any fashion it deems to be
appropriate, and to make any findings of fact needed in the administration of
this Plan. Following a Change in Control, the validity of any such
interpretation, construction, decision, or finding of fact shall be given de
novo review if challenged in court, by arbitration, or in any other forum, and
such de novo standard shall apply notwithstanding the grant of full discretion
hereunder to the Plan Administrator or characterization of any such decision by
the Plan Administrator as final or binding on any party.
7.2Not Subject to ERISA. This Plan does not require an ongoing administrative
scheme and, therefore, is intended to be a payroll practice which is not subject
to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
However, if it is determined that this Plan is subject to ERISA, (i) it shall be
considered to be an unfunded plan maintained by the Company primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees (a “top-hat plan”), and (ii) it shall be
administered in a manner which complies with the provisions of ERISA that are
applicable to top-hat plans.
7.3Indemnification. To the extent permitted by law, the Company shall indemnify
the Plan Administrator from all claims for liability, loss, or damage (including
the payment of expenses in connection with defense against such claims) arising
from any act or failure to act in connection with this Plan.


11

--------------------------------------------------------------------------------



SECTION 8
SUCCESSORS; ASSIGNMENT
8.1Successors. The Company shall require any corporation, entity, individual or
other person who is the successor (whether direct or indirect by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
the business and/or assets of the Company to expressly assume and agree to
perform, by a written agreement in form and in substance satisfactory to the
Company, all of the obligations of the Company under this Plan. The benefits
provided under this Plan shall inure to the benefit of and be enforceable by the
Participants’ personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees. As used in this Plan, the
term “Company” shall mean the Company as hereinbefore defined and any successor
to its business and/or assets as aforesaid which assumes and agrees to perform
this Plan by operation of law, written agreement or otherwise.
8.2Assignment of Rights. It is a condition of this Plan, and all rights of each
person eligible to receive benefits under this Plan shall be subject hereto,
that no right or interest of any such person in this Plan shall be assignable or
transferable in whole or in part, except by will or the laws of descent and
distribution or other operation of law, including, but not by way of limitation,
lawful execution, levy, garnishment, attachment, pledge, bankruptcy, alimony,
child support or qualified domestic relations order.
SECTION 9
Section 409A OF THE CODE
9.1General. The obligations under this Plan are intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and shall in all respects be administered in accordance with Section 409A of the
Code. Any payments that qualify for the “short-term deferral” exception, the
separation pay exception or another exception under Section 409A of the Code
shall be paid under the applicable exception to the maximum extent possible. For
purposes of the limitations on nonqualified deferred compensation under Section
409A of the Code, each payment of compensation under this Plan shall be treated
as a separate payment of compensation for purposes of applying the exclusion
under Section 409A of the Code for short-term deferral amounts, the separation
pay exception or any other exception or exclusion under Section 409A of the
Code. All payments to be made upon a termination of employment under this Plan
may only be made upon a “separation from service” under Section 409A of the Code
to the extent necessary in order to avoid the imposition of penalty taxes on a
Participant pursuant to Section 409A of the Code. In no event may a Participant,
directly or indirectly, designate the calendar year of any payment under this
Plan.
9.2Reimbursements and In-Kind Benefits. Notwithstanding anything to the contrary
in this Plan, all reimbursements and in-kind benefits provided under this Plan
that are subject to Section 409A of the Code shall be made in accordance with
the requirements of Section 409A of the Code, including without limitation,
where applicable, the requirement that (i) in no event shall the Company’s
obligations to make such
12

--------------------------------------------------------------------------------



reimbursements or to provide such in-kind benefits apply later than the
Participant’s remaining lifetime (or if longer, through the twentieth (20th)
anniversary of the Effective Date); (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
fees and expenses shall be made no later than the last day of the calendar year
following the year in which the applicable fees and expenses were incurred;
provided that the Participant shall have submitted an invoice for such fees and
expenses at least ten (10) days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred; and
(iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.
9.3Delay of Payments. Notwithstanding anything to the contrary in this Plan, if
a Participant is considered a “specified employee” for purposes of Section 409A
of the Code (as determined in accordance with the methodology established by the
Company as in effect on the Date of Termination), any payment or benefit that
constitutes nonqualified deferred compensation within the meaning of Section
409A of the Code that is otherwise due to be paid to such Participant under this
Plan during the six (6)-month period immediately following such Participant’s
separation from service (as determined in accordance with Section 409A of the
Code) on account of such Participant’s separation from service shall be
accumulated and paid to such Participant with Interest (based on the rate in
effect for the month in which the Participant’s separation from service occurs)
on the first business day of the seventh month following the Participant’s
separation from service (the “Delayed Payment Date”), to the extent necessary to
avoid penalty taxes or accelerated taxation pursuant to Section 409A of the
Code. If such Participant dies during the postponement period, the amounts and
entitlements delayed on account of Section 409A of the Code shall be paid to the
personal representative of his or her estate on the first to occur of the
Delayed Payment Date or thirty (30) calendar days after the date of such
Participant’s death.
9.4Notwithstanding anything to the contrary in this Plan, if (a) a Change in
Control is not a “change in ownership or effective control of” the Company or a
“change in the ownership of a substantial portion of the assets of” the Company
as determined under Treasury Regulation Section 1.409A-3(i)(5) and (b) the
Participant participates in a “separation pay plan” (as defined in Treasury
Regulation Section 1.409A-1(m)) maintained by the Company or any of its
Affiliated Entities, other than this Plan, that provides for the deferral of
compensation, then to the extent necessary to avoid the imposition of taxes and
penalties under Section 409A of the Code, the amounts payable to such
Participant under Section 3(a)(iii), 3(a)(iv) and 3(a)(v) of the Plan shall be
paid consistent with the time and form of payment specified under such other
separation pay plan.


13

--------------------------------------------------------------------------------



SECTION 10
MISCELLANEOUS
10.1Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to any choice of
law or conflicting provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the laws of any jurisdiction other than the
State of Delaware to be applied. In furtherance of the foregoing, the internal
laws of the State of Delaware will control the interpretation and construction
of this Plan, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.
10.2Withholding. The Company may withhold from any amount payable or benefit
provided under this Plan such federal, state, local, foreign and other taxes as
are required to be withheld pursuant to any applicable law or regulation.
10.3Gender and Plurals. Wherever used in this Plan document, words in the
masculine gender shall include masculine or feminine gender, and, unless the
context otherwise requires, words in the singular shall include the plural, and
words in the plural shall include the singular.
10.4Plan Controls. In the event of any inconsistency between this Plan document
and any other communication regarding this Plan, this Plan document controls.
The captions in this Plan are not part of the provisions hereof and shall have
no force or effect.
10.5Not an Employment Contract. Neither this Plan nor any action taken with
respect to it shall confer upon any person the right to continued employment
with the Company.
10.6Notices.
(a)Any notice required to be delivered to the Company by a Participant hereunder
shall be properly delivered to the Company when personally delivered to, or
actually received through the U.S. mail by:
WESCO International, Inc.
225 West Station Square Drive, Suite 700
Pittsburgh, Pennsylvania 15219-1122
Attention: Legal Department


(b)Any notice required to be delivered to the Participant by the Company
hereunder shall be properly delivered to the Participant when the Company
delivers such notice personally or by placing said notice in the U.S. mail
registered or certified mail, return receipt requested, postage prepaid to that
person’s last known address as reflected on the books and records of the
Company.
14

--------------------------------------------------------------------------------



10.7Severability. If any provision of this Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of this Plan, and this Plan shall be construed and enforced as if
such provision had not been included in this Plan.


15


--------------------------------------------------------------------------------





Annex A

TierMultipleOutplacement Services AmountI2-3x$50,000II2x$25,000III1-1.5x$15,000









--------------------------------------------------------------------------------



Exhibit A
WESCO International, Inc.
Designation of Change in Control Severance Plan Participation


The Participant identified below has been selected to participate in the WESCO
International, Inc. Change in Control Severance Plan (the “Plan”), at the Tier
level noted below. A copy of the Plan is attached.
By signing this designation, which is a condition to the Participant’s
participation in the Plan, the Participant acknowledges and agrees that the
Participant’s entitlement to benefits under the Plan is subject to the terms and
conditions of the Plan as in effect from time to time.
WESCO International, Inc.
By:________________________
Title:_______________________
Date:_______________________


Name of Participant:
____________________________
Tier: ______


Acknowledged and agreed this ____ day of _____________, 20__
____________________________
[Insert Name of Participant]


        
         


--------------------------------------------------------------------------------







Exhibit B
GENERAL RELEASE OF CLAIMS AND
RESTRICTIVE COVENANT AGREEMENT
THIS GENERAL RELEASE OF CLAIMS AND RESTRICTIVE COVENANT AGREEMENT (this
“Agreement”) is entered into between [___] (“Employee”) and WESCO International,
Inc. (the “Company”) as of [DATE]. Capitalized terms used and not defined herein
shall have the meanings provided in the WESCO International, Inc. Change in
Control Severance Plan (the “Plan”). Capitalized terms used in this Agreement
that are not otherwise defined shall have the meanings set forth in the Plan.
The entering into and non-revocation of this Agreement is a condition to
Employee’s right to receive the severance payments and benefits under Section
3.1 of the Plan (other than the Accrued Obligations and Other Benefits).
Accordingly, Employee and the Company agree as follows:
1.Release of Claims.
(a)Employee Release of Claims. Employee, for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively, “Releasers”),
hereby irrevocably and unconditionally releases, acquits and forever discharges
and agrees not to sue the Company or any of its Affiliated Entities and their
respective current and former directors, officers, shareholders, trustees,
employees, consultants, independent contractors, successors and assigns and all
persons acting by, through or under or in concert with any of them
(collectively, “Releasees”), from all actions, damages, losses, costs and claims
of any and every kind and nature whatsoever, at law or in equity, whether
absolute or contingent, up to and including the date of this Agreement, arising
from or relating to Employee’s employment with, or termination of employment
from, the Company and its Affiliated Entities, and from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected and any claims of wrongful discharge, breach of
contract, implied contract, promissory estoppel, defamation, slander, libel,
tortious conduct, employment discrimination or claims under any federal, state
or local employment statute, law, order or ordinance, including any rights or
claims arising under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”) Title VII of the Civil Rights Act of 1964, as amended; the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990,
as amended; the Employee Retirement Income Security Act of 1974, as amended and
any other federal, state or local laws or regulations prohibiting employment
discrimination. This Agreement specifically excludes (i) Employee’s right to
receive the amounts and benefits under the Plan and to enforce the terms of this
Agreement, (ii) Employee’s rights to vested awards (including equity-based
awards), amounts and other benefits under any employee benefit plan of the
Company or its Affiliated Entities, (iii) any claims arising after the date
hereof, and (iv) any claim or right Employee may have to indemnification or
coverage under the Company’s or any of its Affiliated Entities’ respective
bylaws or directors’ and officers’ insurance policies or any agreement to which
Employee is a



--------------------------------------------------------------------------------



party or a third-party beneficiary. To the maximum extent permitted by law,
Employee agrees that he has not filed, nor will he ever file, a lawsuit
asserting any claims which are released by this Agreement, or to accept any
benefit from any lawsuit which might be filed by another person or governmental
entity based in whole or in part on any event, act, or omission which is the
subject of the release contained in this Agreement.
(b)EEOC. The parties agree that this Agreement shall not affect the rights and
responsibilities of the U.S. Equal Employment Opportunity Commission
(hereinafter “EEOC”) to enforce ADEA and other laws. Employee agrees, however,
to waive the right to recover monetary damages in any charge, complaint or
lawsuit filed by him or on his behalf with respect to any claims released in
this Agreement.
(c)Section 1542 of the California Civil Code. If Employee is a California
resident, the parties hereto expressly acknowledge and agree that all rights
under Section 1542 of the California Civil Code are expressly waived. That
section provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.1
2.Restrictive Covenants.
(a)Confidential Information. Employee shall hold in a fiduciary capacity for the
benefit of the Company and its Affiliated Entities all secret or confidential
information, knowledge, or data relating to the Company and its Affiliated
Entities and businesses, which information, knowledge or data shall have been
obtained by Employee during Employee’s employment by the Company or its
Affiliated Entities and which information, knowledge or data shall not be or
become public knowledge (other than by acts by Employee or representatives of
Employee in violation of this Agreement, collectively, “Confidential
Information”), and Employee agrees not to provide such Confidential Information,
directly or indirectly, to any third party; provided that any information that:
(i) is lawfully received by Employee from any third party without restriction on
disclosure or use; (ii) is required to be disclosed by applicable law; or
(iii) is clearly immaterial in amount or significance, shall not be deemed to be
Confidential Information for purposes of this Section 2(a). After the Date of
Termination, Employee shall not, without the prior written consent of the
Company or as may otherwise be required by applicable law, use, communicate or
divulge any such Confidential Information, and Employee agrees to return to the
Company all Confidential Information in Employee’s possession. Notwithstanding
any other provisions of this Section 2(a), pursuant to 18 USC Section 1833(b),
Employee shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of any Confidential Information that
is a trade secret that is made: (A) confidentially to a federal, state or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or

1 Note: Other state-specific language to be included if determined to be
appropriate by the Plan Administrator.
2

--------------------------------------------------------------------------------



(B) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  If Employee files a lawsuit for retaliation by
the Company for reporting a suspected violation of law, Employee may disclose
such trade secret to Employee’s attorney and use the trade secret information in
related court proceedings, provided that Employee files any document containing
the trade secret information under seal and does not disclose the trade secret,
except pursuant to court order. Notwithstanding any provision of this Agreement
to the contrary, the provisions of this Agreement are not intended to, and shall
be interpreted in a manner that does not, limit or restrict Employee from
exercising any legally protected whistleblower rights (including pursuant to
Rule 21F under the Securities Exchange Act of 1934).
(b)Non-Competition. To further ensure the protection of the Company’s
confidential information, Employee agrees that for a period of one (1) year
after Employee’s Date of Termination, Employee will not, directly or indirectly,
as an owner, partner, employee, agent, consultant, advisor, servant or
contractor, engage in or facilitate or support others to engage in the
distribution of electrical construction products or electrical and industrial
maintenance, repair and operating supplies, or the provision of integrated
supply services, or any other business that is in competition with any of the
business activities of the Company or its Affiliated Entities in which Employee
was engaged during Employee’s employment with the Company and in which the
Company or its Affiliated Entities were engaged prior to the termination of
Employee’s employment. This provision shall not prevent Employee from owning
less than 1% of a publicly-owned entity or less than 3% of a private equity
fund, so long as Employee has no direct or indirect active participation in the
business or management of such corporation or entity.
(c)Employee and Customer Nonsolicitation. Employee agrees that for a period of
one (1) year after Employee’s Date of Termination, Employee shall not, directly
or indirectly: (i) solicit the employment of or hire as an employee or
consultant or agent (A) any employee of the Company or its Affiliated Entities
or (B) any former employee of the Company or its Affiliated Entities whose
employment ceased within one hundred and eighty (180) days prior to the date of
such solicitation or hiring, or (ii) call upon, contact, solicit, induce or
attempt to solicit or induce any current or prospective customer, investor,
supplier, licensee or other business relation of the Company or any of its
Affiliated Entities with whom or which Employee had direct or indirect contact
(other than incidental) or about whom or which Employee acquired Confidential
Information during Employee’s employment with the Company (“Customer”) to cease
doing business with the Company or its Affiliated Entities, or in any way
interfere with the relationship between any such Customer, on the one hand, and
the Company or any of its Affiliated Entities, on the other hand.
(d)Non-disparagement. Employee agrees not to disparage or defame, through any
public medium (including social media) the business reputation, technology,
products, practices or conduct of the Company or its Affiliated Entities or any
member of the board of directors or any executive officer of the Company in
their capacity as such. Nothing in this Agreement or elsewhere shall prevent
Employee from making statements in confidence to an immediate family member or
to an attorney for the purpose of seeking legal advice, or from
3

--------------------------------------------------------------------------------



making truthful statements when required by law, subpoena or the like, or in
arbitration or other proceeding permitted under this Agreement and/or the Plan,
as applicable.
(e)Employee Acknowledgment. Employee acknowledges that Employee’s agreement to
comply with the covenants in this Section 2 is in consideration for the payments
and benefits to be received by Employee under Section 3.1 of the Plan. Employee
understands that the covenants in this Section 2 may limit Employee’s ability to
work in a business similar to the business of the Company and its Affiliated
Entities; provided, however, Employee agrees that, in light of Employee’s
education, skills, abilities and financial resources, Employee shall not assert,
and it shall not be relevant nor admissible as evidence in any dispute arising
in respect of the covenants in this Section 2, that any provisions of such
covenants prevent Employee from earning a living. Employee acknowledges that any
intellectual property agreement between Employee and the Company will continue
in full force and effect following the Date of Termination. Notwithstanding any
provision to the contrary, the non-compete, non-solicitation and confidentiality
covenants of this Section 2 shall be in addition to, and shall not be deemed to
supersede, any existing covenants or other agreements between Employee and the
Company or any of its Affiliated Entities.
(f)Remedies. Employee acknowledges that the Company and its Affiliated Entities
would be irreparably injured by a violation of Section 2(a), (b), (c) or (d),
and Employee agrees that the Company and such Affiliated Entities, in addition
to any other remedies available, shall be entitled to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining Employee
from any actual or threatened material breach of any of Sections 2(a), (b), (c)
or (d). In no event shall an asserted violation of the provisions of this
Section 2 constitute a basis for deferring or withholding any amounts otherwise
payable to Employee under this Agreement.
(g)Severability; Blue Pencil. Employee acknowledges and agrees that Employee has
had the opportunity to seek advice of counsel in connection with this Agreement
and the restrictive covenants contained herein are reasonable in geographic
scope, temporal duration, and in all other respects. If it is determined that
any provision of this Section 2 is invalid or unenforceable, the remainder of
the provisions of this Section 2 shall not thereby be affected and shall be
given full effect, without regard to the invalid portions. If any court or other
decision-maker of competent jurisdiction determines that any of the covenants in
this Section 2 is unenforceable because of the duration or geographic scope of
such provision, then, after such determination becomes final and unappealable,
the duration or scope of such provision, as the case may be, shall be reduced so
that such provision becomes enforceable, and that, in its reduced form, such
provision shall be enforced. Notwithstanding any provision to the contrary, the
non-compete, non-solicitation and confidentiality covenants of this Section 2
shall be in addition to, and shall not be deemed to supersede, any existing
covenants or other agreements between Employee and the Company or any of its
Affiliated Entities.
3.Timing for Consideration.
Employee acknowledges that the Company has specifically advised Employee of the
right to seek the advice of an attorney concerning the terms and conditions of
this Agreement.
4

--------------------------------------------------------------------------------



Employee further acknowledges that Employee has been furnished with a copy of
this Agreement, and has been afforded forty-five (45) calendar days in which to
consider the terms and conditions of this Agreement. By executing this
Agreement, Employee affirmatively states that Employee has had sufficient and
reasonable time to review this Agreement and to consult with an attorney
concerning Employee’s legal rights prior to the final execution of this
Agreement. Employee further agrees that Employee has carefully read this
Agreement and fully understands its terms. Employee acknowledges that Employee
has entered into this Agreement, knowingly, freely and voluntarily. Employee
understands that Employee may revoke this Agreement within seven (7) calendar
days after signing this Agreement. Revocation of this Agreement must be made in
writing and must be received by the General Counsel of the Company, at the
address above, within the time period set forth above.
4.Effectiveness of Agreement.
This Agreement shall become effective and enforceable on the eighth (8th) day
following Employee’s delivery of a copy of this executed Agreement to the
Company, provided Employee does not timely exercise Employee’s right of
revocation as described in Section 3 above. If Employee fails to timely sign and
deliver this Agreement or timely revokes this Agreement, this Agreement will be
without force or effect, and Employee shall not be entitled to the payments or
benefits described in Section 3.1 of the Plan (other than the Accrued
Obligations and Other Benefits).
5.Miscellaneous.
(a)Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to any choice of
law or conflicting provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the laws of any jurisdiction other than the
State of Delaware to be applied. In furtherance of the foregoing, the internal
laws of the State of Delaware will control the interpretation and construction
of this Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.
(b)Severability. The provisions of this Agreement and obligations of the parties
are severable, and if any part or portion of it is found to be unenforceable,
the other paragraphs shall remain fully valid and enforceable.
(c)Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement. No
amendment to this Agreement shall be binding upon either party unless in writing
and signed by or on behalf of such party.
(d)Dispute Resolution. Except with respect to claims for breach of the
obligations under Section 2 of this Agreement, for which the Company may seek
enforcement in any court having competent jurisdiction at its election, any
dispute arising between the Company and Employee with respect to the validity,
performance or interpretation of this Agreement shall be submitted to and
determined in binding arbitration before a panel of three arbitrators in
5

--------------------------------------------------------------------------------



Pittsburgh, Pennsylvania, for resolution in accordance with the rules of the
American Arbitration Association, modified to provide that the decision of the
arbitrators shall be binding on the parties; shall be furnished in writing,
separately and specifically stating the findings of fact and conclusions of law
on which the decision is based; shall be kept confidential by the arbitrators
and the parties; and shall be rendered within sixty (60) days following the
arbitrators being impaneled. Costs and expenses of the arbitration shall be
borne by the Company regardless of the outcome. The arbitrators shall be
selected in accordance with the rules of the American Arbitration Association.
(e)Assignment. Without the prior written consent of Employee, this Agreement
shall not be assignable by the Company. This Agreement shall inure to the
benefit of and be enforceable by Employee’s heirs and legal representatives.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.
(f)Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. “Company” means the Company as herein defined and any successor
to its business and/or assets as aforesaid that assumes and agrees to perform
this Agreement by operation of law or otherwise.


ACKNOWLEDGED AND AGREED BY:


Date:    


WESCO INTERNATIONAL, INC.




_______________________________________
Name:
Title:






6